91 N.Y.2d 823 (1997)
689 N.E.2d 530
666 N.Y.S.2d 560
Theodore T. Scott, Appellant,
v.
Citicorp Services Inc. et al., Respondents.
Court of Appeals of the State of New York.
Argued October 16, 1997.
Decided November 20, 1997.
Giddins, Claman & Langs, L. L. P., New York City (Paul M. Giddins of counsel), for appellant.
Proskauer Rose Goetz & Mendelsohn, L. L. P., New York City (Bernard M. Plum and Katharine H. Parker of counsel), for respondents.
Judges TITONE, BELLACOSA, SMITH, LEVINE, CIPARICK and WESLEY concur; Chief Judge KAYE taking no part.
*825MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
Defendants in this race discrimination action moved for summary judgment, and met their burden of rebutting the prima facie case of discrimination by setting forth evidence of an independent, nondiscriminatory reason for terminating plaintiff's employment. In response, plaintiff did not raise a question of fact concerning the falsity of defendants' proffered basis for the termination and that discrimination was more likely the real reason for his termination (compare, Ferrante v American Lung Assn., 90 N.Y.2d 623). Accordingly, defendants' motion for summary judgment was properly granted.
Order affirmed, with costs, in a memorandum.